Citation Nr: 0118248	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-21 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee meniscectomy with degenerative joint disease currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to March 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.

In the veteran's March 2000 Statement in Support of Claim he 
requested a personal hearing before his local RO.  A hearing 
was scheduled for May 2000.  The veteran failed to show for 
the hearing, but subsequently requested in writing that his 
hearing be rescheduled.  A new hearing was scheduled for 
October 2000. The notification was sent to the address of 
record and was not returned as undeliverable.  The veteran 
failed to appear for the October 2000 hearing.  No other 
outstanding hearing requests are of record and the request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2000).

Also in the veteran's March 2000 Statement in Support of 
Claim he requested a re-evaluation of his service connected 
onychodystrophy of the fingernails. This matter is not 
properly before the Board at this time and as such, is hereby 
referred to the RO for appropriate action once the claims 
file is received back at the RO.

 
REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran claims that his service-connected left knee 
disability should be rated higher than the current 20 percent 
rating.  Specifically, the veteran asserts that he is 
suffering from increased pain and problems with his left 
knee.

The veteran is service connected for residuals of a left knee 
meniscectomy with degenerative joint disease, evaluated as 20 
percent disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 
5257, for recurrent subluxation or lateral instability of the 
knee.  For the reasons discussed below, the veteran's claim 
must be remanded for another VA examination.  

In an opinion issued by the VA's Office of the General 
Counsel, it was held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  In a subsequent opinion issued by the General 
Counsel, it was determined that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion 
the knee disability need not be compensable but must at least 
meet the criteria for a zero-percent rating.  It was also 
determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 09-98 (August 14, 1998). 

In addition, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use.  

The veteran was afforded a VA examination in November 1999.  
The veteran presented with subjective complaints of recurrent 
swelling and pain in the left knee. The examiner noted that 
range of motion in the left knee was zero (0) degrees to 130 
degrees.  Diagnostic studies of the left knee revealed 
degenerative arthritis of moderate degree with loose bodies.  
No findings were made regarding functional loss of range of 
motion due to pain. Nor were findings made regarding 
recurrent subluxation and/or lateral instability of the 
knees. Therefore, the veteran must be afforded another VA 
examination in order to determine whether or not there is 
functional loss of range of motion due to pain and whether or 
not the veteran has recurrent subluxation and/or lateral 
instability.  Thereafter, when the RO rates the veteran's 
left knee disability, the RO must determine whether an 
increased rating is warranted and whether the veteran is 
entitled to a separate rating for arthritis of the left knee.

In the instant case, as noted previously, the veteran is 
rated under Diagnostic Code 5257.  However, the veteran's 
disability must still be considered under all diagnostic 
codes applicable to the knee, including those based on loss 
of range of motion, such as the criteria for arthritis.  
Therefore, when the veteran undergoes his VA examination, the 
examiner must follow the guidelines established in DeLuca.  

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A). 
 
Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2. The RO should ensure that copies of 
all current and relevant records of 
treatment for the veteran's service-
connected residuals of a left knee 
meniscectomy with degenerative joint 
disease are included in the claims file.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current level of severity of his service-
connected residuals of a left knee 
meniscectomy with degenerative joint 
disease.  The examiner is directed to 
look at all the medical records contained 
within the claims file.  The examiner 
should provide diagnoses of all disorders 
of the veteran's left knee.  Such tests 
as the examining physician deems 
appropriate should be performed.  These 
tests should include a complete test of 
the range of motion of the veteran's left 
knee.  The examination report should 
include responses to the following 
medical questions:

a.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension in number of 
degrees?

b.  Does the veteran have recurrent 
subluxation or lateral instability 
of the knees, and if he does, can 
such recurrent subluxation or 
lateral instability be described as 
severe? 

c.  Does the veteran have arthritis 
of the left knee, and if he does, is 
such arthritis attributable to his 
service-connected left knee 
meniscectomy? 

d.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time  
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Once the foregoing has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased rating for his service-
connected residuals of a left knee 
meniscectomy with degenerative joint 
disease, currently evaluated as 20 
percent disabling. Particular 
consideration is to be given to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as 
set forth in DeLuca, supra.  In so doing, 
the RO should consider whether the 
veteran is entitled to a separate rating 
for arthritis and should also consider 
the Office of the General Counsel 
opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 09-98 (August 14, 1998). 
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




